Citation Nr: 0415457	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  96-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought.  

This case was before the Board in May 2000.  At that time the 
Board denied the veteran's claim, and the appellant appealed 
to United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").  The Veterans Claims Assistance Act 
of 2000, infra, was enacted during the pendency of the 
appeal.  The Board's decision was vacated and remanded for 
reconsideration of the veteran's claims taking the new law 
into more detailed account.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002).  Among other things, this law redefines the 
obligations of VA with respect to certain notice 
requirements. 

After the Board's May 2000 decision was vacated by the Court, 
the Board undertook additional development.  However, the 
Federal Circuit Court of Appeals rendered a decision in 
another case after the Board had initiated development in 
this case.  In conformance with the decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and other policy considerations, this 
case was necessarily remanded to the RO in November 2003.  

Notwithstanding, the Board observes that in the Unopposed 
Motion for Remand and to Stay Proceedings pertinent to this 
case and filed in December 2000, which Motion was Granted by 
the Court on December 21, 2000, the Movant specifically noted 
that "[w]hether the Secretary's development of the case 
meets the new statutory regarding notice [was] a factual 
determination that must be addressed first by the BVA."  See 
Unopposed Motion for Remand and to Stay Proceedings at page 2 
(citations omitted).  Recent decisions by the U.S. Court of 
Appeals for Veterans Claims have mandated that VA ensure 
strict compliance with the notice provisions of the VCAA.  
The Board observes that the claims file does not reflect 
correspondence to the veteran in compliance with several 
Court decisions.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following actions:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  In 
particular, the RO should ensure 
compliance with VA 's notice obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and any other 
pertinent precedent.
 
2.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the claim for 
entitlement to service connection for a 
skin disorder.  If the claim remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




